TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 27, 2014



                                       NO. 03-12-00188-CV


             National Media Corporation and Anchor Equities, Ltd., Appellants

                                                  v.

                                     City of Austin, Appellee




         APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PURYEAR AND GOODWIN
        REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on June 13, 2012. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the case

to the trial court for further proceedings consistent with the Court’s opinion. The appellee shall

pay all costs relating to this appeal, both in this Court and the court below.